Fourth Court of Appeals
                                        San Antonio, Texas
                                              December 5, 2014

                                            No. 04-14-00766-CV

                                     IN RE Helisse M. FRIESTMAN

                                      Original Mandamus Proceeding 1

                                                    ORDER

Sitting:         Catherine Stone, Chief Justice
                 Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice

       Relator filed this petition for writ of mandamus on November 3, 2014. On December 2,
2014, the parties filed a joint motion to dismiss advising the court that the issues raised by the
mandamus petition have become moot, and requesting that the proceeding be dismissed.

       The parties’ joint motion to dismiss for mootness is GRANTED. This original mandamus
proceeding is DISMISSED AS MOOT. The court’s opinion will issue at a later date.

           It is so ORDERED on December 5th, 2014.


                                                                      _____________________________
                                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of December, 2014.



                                                                      _____________________________
                                                                      Keith E. Hottle
                                                                      Clerk of Court




1
  This proceeding arises out of Cause No. 2014-CI-05746, styled In the Matter of the Marriage of Brian E.
Friestman and Helisse M. Friestman and In the Interest of A.G.F., A.F.F., and E.H.F., Children, pending in the 37th
Judicial District Court, Bexar County, Texas, the Honorable Antonia Arteaga presiding.